IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                 ________________________________________

LCI INTERNATIONAL,



Vs.
      Plaintiff-Appellant,
                                                             FILED
                                                 Gibson Circuit No. 7423
                                                 C.A. No. W1999-02312-COA-R3-CV
                                                              January 13, 2000
MARGO SWARTWOOD d/b/a
THERMAL SASH,
                                                             Cecil Crowson, Jr.
      Defendant-Appellee.                                   Appellate Court Clerk
_____________________________________________________________________

                 FROM THE GIBSON COUNTY CIRCUIT COURT
                 THE HONORABLE DICK JERMAN, JR., JUDGE




                              David A. Riddick of Jackson
                                     For Appellant

                              No Appearance By Appellee




                             REVERSED AND REMANDED

                                     Opinion filed:




                                                      W. FRANK CRAWFORD,
                                                      PRESIDING JUDGE, W.S.



CONCUR:


DAVID R. FARMER, JUDGE

HOLLY KIRBY LILLARD, JUDGE
       This appeal involves a suit on open account tried by the trial court without a jury.

Plaintiff-appellant, LCI International (LCI) appeals the judgment of the trial court for

defendant-appellee, Margo Swartwood.

       LCI’s complaint, filed May 23, 1997, alleges that Swartwood is indebted to it in

the sum of $19,633.32 on open account for long distance services provided over a

period of time.

       Swartwood’s answer denies that she owes the debt and avers that any debt

owed LCI is the debt of a corporation, Thermal Sash of Trenton, Inc.1 She avers that

she dealt with LCI in her representative capacity as vice president of Thermal Sash of

Trenton, Inc.

       A nonjury trial was held November 30, 1998. Sara Rutland, on behalf of plaintiff,

testified that she is presently employed by Quest Communications and explained that

LCI International acquired ATS Network Communication in 1994 and then subsequently

in 1998 Quest acquired LCI. The business of the company is to provide long distance

service, and in 1994 and all pertinent times involving Swartwood, she worked for LCI

as an account manager. In this position, she had a customer base of approximately

400 accounts and Margo Swartwood was one of her customers. She stated that

Swartwood was a customer of ATS as acquired by LCI. She testified that she is

familiar with the books, records, and accounts of the company and Exhibit 1 was

admitted showing the balance due on the account. The witness then introduced as an

exhibit to her testimony a document titled “Service Agreement.” This document is a

printed form with the company name as Thermal Windows and Doors, address: 108

East Eaton, Trenton, Tennessee. The document, dated April 19, 1994, is signed by

Margo Swartwood designated as “owner.” The next document introduced into evidence

is entitled “Letter of Authorization for Change,” and apparently deals with a changing

of the 800 service provided. The document is dated July 14, 1994, and shows the

customer signature as M. Swartwood at 108 East Eaton, Trenton, Tennessee. The

next document introduced into evidence is entitled ATS Network Communications, Inc.,

Term Agreement, and this is dated October 4, 1994. The document indicates the



   1
   As noted later in this Opinion, the only charter ever issued is for a corporation
named “Thermalsash of Trenton, Inc.”
company name as “Thermal Windows and Doors” and shows Margo Swartwood as the

purchaser’s authorized signature, and under that another signature of Margo

Swartwood.

       The next exhibit introduced is a LCI International Worldwide Telecommunication

Term Agreement. This agreement is dated August 26, 1996, and shows the company

name as Thermal Windows and shows the signature of Margo Swartwood for

purchaser’s authorized signature. The witness testified that in her dealings with Ms.

Swartwood she never at any time indicated that there was a corporation involved or that

she was acting in any capacity except as owner of the business for which she was

dealing.

       Margo Swartwood was called as a witness by the plaintiff and testified that the

signatures on the exhibits were her signatures. She also testified that the documents

were filled out when she signed them and that, “I would never sign a blank statement.”

The charter of a corporation titled, “Thermalsash of Trenton, Inc.” was introduced as

an exhibit. The charter is dated October 18, 1994, and was recorded in the register’s

office of Gibson County December 12, 1994.

       At the conclusion of the proof, the trial court ruled that there was proof of an

outstanding debt in the amount of $19,633.35 owed by “the business known as

Thermalsash of Trenton but not by the defendant Margo Swartwood.”               LCI has

appealed, and the only issue for review is whether the evidence preponderates against

the finding of the trial court.

       Since this case was tried by the court sitting without a jury, we review the case

de novo upon the record with a presumption of correctness of the findings of fact by

the trial court. Unless the evidence preponderates against the findings, we must affirm,

absent error of law. T.R.A.P. 13(d).

       It is undisputed that Swartwood signed the various agreements initiating and

maintaining the accounts. All the documents are signed without any designation that

she was acting in any representative capacity. The initial agreement designates her

as owner of “Thermal Windows and Doors,” and there is nothing to indicate that such

a business is a corporation. Moreover, it is undisputed that at all pertinent times, when



                                           3
the agreement was executed and during the time the account was accruing, the

corporation, Thermalsash of Trenton, Inc., was not in existence. Ms. Swartwood’s

testimony that she signed in a representative capacity for such a corporation is

incredible. “Whether a person signing a contract intended to do so as an individual or

as the representative of another should, where possible, be determined from the

contract’s language.” Bill Walker & Associates, Inc. v. Perry, 770 S.W.2d 764, 770

(Tenn. Ct. App. 1989). The concern is not with the parties’ state of mind at the time

they entered the contract; therefore, subjective, uncommunicated intentions are not

considered. Id.

       It is clear to this Court from the proof presented in the record that the defendant

signed the agreement to establish the account as an individual and is liable thereon.

The evidence preponderates against the finding of the trial court to the contrary.

       Accordingly, the judgment of the trial court is reversed, and the case is

remanded to the trial court with instructions to enter judgment for plaintiff in the amount

of $19,633.35, plus prejudgment interest. Since the record does not contain proof as

to the date of delinquency of the account, prejudgment interest shall be calculated from

the date suit was filed until the date of entry of judgment in this Court. Costs of the

appeal are assessed against the appellee, Margo Swartwood.

                                                  ______________________________
                                                  W. FRANK CRAWFORD,
                                                  PRESIDING JUDGE, W.S.

CONCUR:



______________________________
DAVID R. FARMER, JUDGE



______________________________
HOLLY KIRBY LILLARD, JUDGE




                                            4